SUBORDINATED DEED OF TRUST, MORTGAGE,
SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION AND FINANCING STATEMENT

Dated as of August 1, 2007

From

Permian Legend Petroleum LP

To

Karl J. Reiter, Trustee
and
BaseLine Capital, Inc.

THIS SUBORDINATED DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
PRODUCTION AND FINANCING STATEMENT IS TO BE FILED FOR RECORD IN THE REAL ESTATE
RECORDS.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES AND COVERS PROCEEDS OF COLLATERAL.

THIS INSTRUMENT CONTAINS A NOTICE OF SECURITY INSTRUMENT AFFECTING REAL PROPERTY
IN EACH COUNTY IN WHICH IT IS RECORDED.

THIS INSTRUMENT SHALL BE EFFECTIVE AS, AMONG OTHER THINGS, A SECURITY AGREEMENT
AND FINANCING
STATEMENT UNDER THE UNIFORM COMMERCIAL CODE. COLLATERAL INCLUDES FIXTURES
AFFIXED TO, AND AS
EXTRACTED COLLATERAL (INCLUDING OIL, GAS AND MINERALS) PRODUCED FROM THE REAL
PROPERTY DESCRIBED
HEREIN, AND ACCOUNTS ATTRIBUTABLE THERETO, SAID PRODUCTION AND ACCOUNTS BEING
FINANCED AT THE
WELLHEAD OF THE WELLS LOCATED ON THE PROPERTIES DESCRIBED IN EXHIBIT “A”
ATTACHED HERETO AND MADE A
PART HEREOF. GRANTOR IS THE OWNER OF A RECORD INTEREST IN THE REAL PROPERTY
DESCRIBED IN THIS DEED
OF TRUST.SUBORDINATED DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION AND FINANCING STATEMENT

         
STATE OF TEXAS
COUNTIES OF HASKELL,
JONES, NOLAN, REAGAN,
RUNNELS AND TAYLOR
  §
§
§
§  

KNOW ALL MEN BY THESE PRESENTS;
§



THAT as of the 1st day of August, 2007, PERMIAN LEGEND PETROLEUM LP, a Texas
limited partnership (herein called “Grantor”) whose address is 3327 W. Wadley
Ave., Suite 3, #267, Midland, Texas 79707, and organizational number is
800842699, to secure payment and performance of the Obligation (hereinafter
defined), and for and in consideration of the sum of Ten and No/100 Dollars
($10) cash and other valuable consideration in hand paid to Grantor, the receipt
and adequacy of which are hereby acknowledged, and for and in consideration of
the debt and trusts hereinafter mentioned, has GRANTED, BARGAINED, SOLD,
ASSIGNED, TRANSFERRED, and CONVEYED, and by these presents, does GRANT, BARGAIN,
SELL, ASSIGN, TRANSFER and CONVEY, unto KARL J. REITER, Trustee, whose address
is 508 West Wall, Suite 775, Midland, Texas 79701, (hereinafter called the
“Trustee”), for the benefit of BASELINE CAPITAL, INC., whose address is 508 West
Wall, Suite 775, Midland, Texas 79701 (hereinafter called “Beneficiary”), and to
the Trustee’s successor or successors or substitutes in this trust, with power
of sale (and where appropriate to effectuate the provisions of Section 5.14
hereof, does hereby MORTGAGE and WARRANT to Beneficiary), all of Grantor’s
interest in the real and personal properties, rights, titles, interests and
estates described or to which reference is made in Paragraphs I through VI,
inclusive, below, whether now owned by Grantor or hereafter acquired by Grantor
(herein collectively called the “Mortgaged Property”), to-wit:

Paragraph I. Oil and Gas Leases and Other Properties. All of those certain oil
and gas and/or oil, gas and mineral leases, lands, interests and other
properties (all such leases being herein called the “Subject Leases,” and all of
Grantor’s interest in such leases, lands, minerals and royalty interests and
other properties being herein called the “Subject Interests”), which are
described and/or to which reference maybe made on Exhibit “A” attached to and
made a part of this Deed of Trust for all purposes and incorporated herein by
reference as fully as if copied verbatim in the body of this Deed of Trust at
this point, including, without limitation, all of Grantor’s interest in all oil
and/or gas leasehold interests, overriding royalty interests, mineral interests,
royalty interests and other oil and gas interests in the lands described on
Exhibit “A” attached hereto.

Paragraph II. Pooled Interests. All rights, titles, interests and estates now
owned or hereafter acquired by Grantor in and to (i) any and all properties now
or hereafter pooled or unitized with any of the Subject Interests, and (ii) all
presently existing or future unitization, communitization and pooling
agreements, and the units created thereby, which include all or any part of the
Subject Interests, including, without limitation, all units formed under or
pursuant to any Laws. The rights, titles, interests and estates described in
this Paragraph II shall also be included within the terms “Subject Interests” as
used herein.

Paragraph III. Hydrocarbons. All as-extracted collateral and all oil, gas,
casinghead gas, drip gasoline, natural gasoline and condensate, all other liquid
and gaseous hydrocarbons, and all other minerals, whether similar to the
foregoing or not (herein collectively called “Hydrocarbons”), now or hereafter
accruing to or produced from the Subject Interests and/or to which Grantor now
or hereafter may be entitled as a result of or by virtue of its record and/or
beneficial ownership of anyone or more of the Subject Interests.

Paragraph IV. Contracts. All present and future rights of Grantor (including,
without limitation, all rights to receive payments, including but not limited to
lease bonuses, rents, tolls, incomes, royalties, payments received for the
disposal of salt water and revenue derived from joint interest billings) under
or by virtue of all present and future Operating Agreements, contracts for the
purchase, exchange, processing, transportation or sale of Hydrocarbons, Salt
Water Disposal Agreements and other contracts and agreements relating in any way
to all or any part of the Mortgaged Property as the same may be amended or
supplemented from-time to time and the proceeds derived therefrom (the “Subject
Contracts”).

Paragraph V. Other Property. All tenements, hereditaments, appurtenances and
properties in anywise appertaining, belonging, affixed or incidental to the
Subject Leases, in which Grantor now owns or hereinafter acquires an interest,
including, without limitation, any and all property, real or personal, in which
Grantor now owns or hereafter acquires an interest which is situated upon and/or
used or useful in connection with all or any part of the Subject Leases and
including all equipment; pipelines; gathering lines; trunk lines; lateral lines;
pipeline easements and right-of-ways, compressor, dehydration and pumping
equipment, sites and leases; pumps; compressors; dehydration units; separators;
heater treaters; valves; flow lines; gauge meters; alarms; supplies; machinery;
derricks; buildings; tanks; casings; Christmas trees; tubing; rods; liquid
extractors; engines; boilers; tools; appliances; cables; wires; surface leases;
rights-of-way; easements; servitudes; and franchises; and all accessions,
additions, substitutes and replacements to or for, and all accessories and
attachments to, any of the foregoing (all such surface leases, easements,
licenses, rights-of-way and franchises being herein called the “Subject
Easements,” and all such tangible property described in Paragraph V being herein
called the “Personal Property”).

Paragraph VI. Other Rights to Hydrocarbons. Any and all other rights, titles,
estates, royalties and interests (whether or not presently included with the
Subject Interests) now owned or hereafter acquired by Grantor (a) in and to all
Hydrocarbons in and under and that maybe produced and saved from the lands
described or to which reference is made in Exhibit “A” (the “Land”) and (b) in
and to all reversions, remainders, tolls, rents, revenues, issues, proceeds,
earnings, income and profits from the land.

TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, privileges, contracts and appurtenances now or thereafter at any time
before the foreclosure or release hereof in anywise appertaining or belonging
thereto, unto the Trustee and to his successors or substitutes hereunder and to
their successors and assigns, forever, and Grantor hereby binds and obligates
Grantor and Grantor’s heirs and successors to warrant and forever defend, all
and singular, the Mortgaged Property unto the Trustee and to his successors or
substitutes hereunder and to their successors and assigns, against the lawful
claims of any and all persons whomsoever claiming or to claim the same, or any
part thereof, except Liens in favor of the Senior Lender as set forth in the
Subordination Agreement (defined below).

This conveyance is made in trust, however, upon the terms and provisions
hereinafter set out to secure the full and final payment and performance of the
Obligation.

To further secure the Obligation, Grantor hereby grants to BASELINE CAPITAL,
INC. whose address is 508 West Wall, Suite 775, Midland, Texas 79701, a security
interest in the Mortgaged Property insofar as such Mortgaged Property consists
of as-extracted collateral, equipment, general intangibles, accounts, inventory,
fixtures, rights to receive payments and any and all other personal property of
any kind or character defined in and subject to the provisions of the applicable
Uniform Commercial Code of each state where any of such Mortgaged Property is
situated (the “Code”), including the proceeds and products from any and all of
such Mortgaged Property [all of such Mortgaged Property (and the proceeds and
products thereof) being herein called the “Collateral”]. Upon the happening of
any Default, Beneficiary is and shall be entitled to all of the Rights afforded
a secured party by the applicable Code with reference to the Collateral, or
Trustee or Beneficiary may proceed as to both the real and personal property
covered hereby in accordance with the Rights granted under this Deed of Trust in
respect to the real property covered hereby. Such Rights shall be cumulative and
in addition to those granted to Trustee or Beneficiary under any other provision
of this Deed of Trust or under any other instrument executed in connection with
or as security for all or any part of the Obligation.

REFERENCE IS MADE TO SECTION 5.13 FOR THE DEFINITIONS OF SEVERAL OF THE TERMS
USED HEREIN.

ARTICLE ONE
SECURED OBLIGATION

This Subordinated Deed of Trust, Mortgage, Security Agreement, Assignment of
Production and Financing Statement (herein called the “Deed of Trust”) is made
to secure and enforce the following note or notes, obligations, indebtedness,
covenants, conditions, agreements, loans, advances, debts and liabilities
(herein collectively called the “Obligation”):

Section 1.1. Note (whether one or more). That certain Promissory Note dated as
of the date of this Deed of Trust having a face amount of $500,000.00 executed
by Grantor, (“Borrower”) and payable to Beneficiary bearing interest as
specified therein, being payable at Beneficiary’s office in Midland, Texas or at
such other office as Beneficiary shall direct in writing and, if not sooner
matured (by acceleration or otherwise) finally maturing on August 1, 2010 (the
“Note”).

Section 1.2. Loan Agreement. All indebtedness and obligations of Borrower to
Beneficiary under or arising pursuant to that certain Loan Agreement dated as of
the date of this Deed of Trust by and between Borrower and Beneficiary (such
Loan Agreement as the same may from time to time be amended, modified, renewed,
extended or restated, in whole or in part, being herein called the “Loan
Agreement”).

Section 1.3. Costs and Expenses. All out-of-pocket sums advanced and costs and
expenses reasonably incurred by Beneficiary, including without limitation, all
legal, accounting, engineering, management, consulting or like fees, made and
incurred in connection with the foregoing Sections 1.1 and 1.2 or any part
thereof, or in connection with the acquisition, perfection, realization,
maintenance or preservation of the security therefor, or in connection with the
following Section 1.4, or any part thereof, whether such advances, costs or
expenses shall have been made and incurred at the request of Grantor or
Beneficiary.

Section 1.4. Renewals, Extensions and Rearrangements. Any and all renewals,
extensions and/or rearrangements of all or any part of the Note, indebtedness,
obligations, debts, loans, advances, covenants, agreements and liabilities
described or to which reference is made in the foregoing Sections 1.1, 1.2. and
1.3.

ARTICLE TWO
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS OF GRANTOR

Section 2.1. Representations and Warranties. For the purpose of inducing
Beneficiary to enter into this transaction and with knowledge that Beneficiary
is relying on the representations and warranties made herein without independent
investigations, Grantor hereby covenants, agrees, represents and warrants unto
Beneficiary:

(a) Authority. Grantor has authority to execute this Deed of Trust, to grant,
bargain, sell, mortgage, assign, transfer and convey the Mortgaged Property to
the Trustee and Beneficiary pursuant to this Deed of Trust, and to make the
covenants, representations, warranties and assignments contained in this Deed of
Trust.

(b) Title. Grantor (i) has good and indefeasible title to (ii) is the lawful
owner and holder of, and (iii) is possessed of the Mortgaged Property free and
clear of any and all Liens except Liens in favor of the Senior Lender as set
forth in the Subordination Agreement.

(c) Percentage or Decimal Interests. If listed in Exhibit “A,” the percentage or
decimal interests of Grantor’s participation in the total production of
Hydrocarbons produced and saved from the Mortgaged Property described in Exhibit
“A” are at least and in no event will ever be less than as represented and the
representations and warranties of Grantor set forth in Exhibit “A” are
incorporated herein by reference as if copied verbatim in the body of this Deed
of Trust at this point.

Section 2.2. Covenants of Grantor. Grantor, for Grantor and Grantor’s
successors, covenants and agrees to:

(a) Additional Documents. At any time, and from time to time, upon request

by Beneficiary, forthwith execute and deliver to Beneficiary any and all
additional instruments and further assurances, and do all acts and things, as
may be necessary or proper, in Beneficiary’s reasonable opinion, to effect the
intent of these presents and to evidence and perfect more fully the Rights and
Liens herein created or intended to be created and to protect the Rights of
Beneficiary hereunder.

(b) Existence and Authority. If applicable, continuously maintain in good
standing Grantor’s corporate existence in the State of Texas and in the state in
which organized or formed.

(c) Cure of Defects. If the validity or priority of this Deed of Trust or of any
Rights or Liens created or evidenced hereby with respect to the Mortgaged
Property or any material part thereof shall be endangered or questioned or shall
be attacked directly or indirectly or if any legal proceedings are instituted
against Grantor with respect thereto, give written notice thereof within three
(3) days of such event to the Beneficiary and, at Grantor’s own cost and
expense, diligently endeavor to cure any defect that may be developed or
claimed, and take all necessary and proper steps for the defense of such legal
proceedings, including, but not limited to the employment of counsel acceptable
to Beneficiary, the prosecution or defense of litigation and the release or
discharge of all adverse claims, and Trustee and Beneficiary, or either of them
(whether or not named as parties to legal proceedings with respect thereto), are
hereby authorized and empowered to take such additional steps as in their
judgment and discretion may be necessary or proper for the defense of any such
legal proceedings, including, but not limited to, the prosecution or defense of
litigation, and the compromise or discharge of any adverse claims made with
respect to the Mortgaged Property, and all expense so incurred of every kind and
character shall be a demand obligation owing by Grantor to Beneficiary.

(d) Notice of Change. Provide Beneficiary within three (3) days of such event
written notice of any (i) claim, action, notice, suspension or proceeding which
could, in the event of an unfavorable outcome, have a material adverse effect on
the business and financial affairs of Grantor or on the ability to fully perform
and abide by the terms, covenants and conditions hereof; (ii) change in any
material fact or circumstances stated, covenanted, represented or warranted
herein or in any of the documents contemplated hereby or (iii) default in or
acceleration of any of Grantor’s obligations of payment or performance under any
instrument or obligation the default in or accelerated payment or performance of
which would have a material adverse effect on Grantor’s business or financial
affairs.

(e) Intentionally Omitted.

(f) Payment of Taxes. Pay, or cause to be paid, before delinquent, all lawful
Taxes in respect to the Mortgaged Property, or any part thereof, and from time
to time, upon request of Beneficiary, to furnish to Beneficiary evidence
satisfactory to Beneficiary of the timely payment of such Taxes.

(g) Compliance with Subject Leases, Interests, Contracts and Easements. Timely
perform all obligations under, and not violate any of, the Subject Leases,
Subject Interests, Subject Contracts or Subject Easements.

(h) Maintenance of Mortgaged Property. At all times maintain, preserve and keep
the Mortgaged Property in good repair and condition, and from time to time to
make all necessary and proper repairs, replacements and renewals; and not to
commit or permit any waste on or of the Mortgaged Property, and not to do
anything to the Mortgaged Property that may impair its value.

(i) Performance of Obligation. Pay and perform all of the Obligation.

(j) Performance of Covenants. Punctually and properly perform all of Grantor’s
covenants, duties and liabilities under this Deed of Trust and any other
security instrument.

(k) Compliance with Laws. Comply with all Laws applicable to the Mortgaged
Property and its ownership, use and operation.

(l) Additional Reports. From time to time, upon request of Beneficiary, promptly
furnish to Beneficiary such financial statements and reports relating to the
Mortgaged Property as Beneficiary may request.

(m) Sales of Mortgaged Property. Not, without the prior written consent of
Beneficiary, sell, trade, transfer, convey, assign, exchange, pledge, encumber,
create any Lien (except Liens in favor of the Senior Lender as set forth in the
Subordination Agreement) with respect to or otherwise dispose of the Mortgaged
Property or any part thereof, or any interest therein except items of Personal
Property which have become obsolete or worn beyond practical use and which have
been replaced by adequate substitutes having a value equal to or greater than
the replaced items when new.

(n) Title Opinions. Furnish to Beneficiary copies of any title opinions and any
abstracts of title requested by Beneficiary from time to time that Grantor has
or may hereafter obtain affecting any part of the Mortgaged Property.

(o) Properties Not Operated by Grantor. Anything in this Section 2.2 to the
contrary notwithstanding, Grantor, with respect to those Subject Interests which
are operated by operators other than Grantor, shall not be obligated itself to
perform undertakings performable only by such operators and which are beyond the
control of Grantor. In each such case, however, Grantor will promptly take all
actions available to it, under applicable operating arrangements or otherwise,
to bring about the performance of any such undertakings required to be performed
by such operators.

ARTICLE THREE
DEFAULTS AND REMEDIES

Section 3.1. Defaults. The term “Default,” as used herein shall mean (subject to
any grace periods provided for in the Loan Agreement): (a) the failure of
Grantor to observe perform any covenant or agreement contained in this Deed of
Trust; (b) the failure of Grantor to pay when due any installment of principal
or interest on the Obligation; or any part thereof, or any other part of the
Obligation, as and when the same shall be due and payable (whether at stated
maturity, by acceleration, or otherwise); (c) failure by Grantor to comply with
any agreement with Beneficiary; (d) the occurrence of any event or condition
which results in, or with lapse of time or service of notice or both, could
result in a default in the payment of any indebtedness or the performance of any
obligation to Beneficiary made herein or otherwise; (e) the discovery by
Beneficiary of the incorrectness of any material representation made to
Beneficiary; (f) the liquidation, termination or dissolution of Grantor; (g) the
occurrence of an event causing material loss or depreciation in the Collateral’s
value (whether by casualty, actions by governmental authorities, loss of
permits, authorities, franchises, certificates or rights or otherwise); (h) the
occurrence of any claim, action, notice, suspension or proceeding which affects
all or a material part of the Collateral or the security interest or liens
granted to Beneficiary; (i) the occurrence of the default in or acceleration of
any of Grantor’s obligations of payment or performance under any instrument or
obligation, the default in or accelerated payment or performance of which would,
in Beneficiary’s good faith opinion, have a material adverse effect on Grantor’s
business or financial affairs or on the ability to fully perform and abide by
the terms, covenants and conditions hereof or would be a default under any
agreement between Grantor and Beneficiary; (j) the application for, or consent
to the appointment of a receiver, trustee, custodian, or liquidator for Grantor
or any of Grantor’s properties; (k) the seeking by Grantor of the protection of
any bankruptcy, insolvency, reorganization, composition, moratorium or similar
proceeding; (1) the admission in writing of Grantor’s inability to pay its debts
as they regularly mature; (m) the filing of an answer admitting the material
allegations of a petition filed against Grantor in any bankruptcy, insolvency,
reorganization, composition, moratorium or similar proceeding; (n) the
permitting of any involuntary petition in bankruptcy to be filed against Grantor
and to remain undismissed for more than thirty (30) days; (o) the permitting of
any attachment, sequestration, garnishment, execution or similar proceeding
against Grantor or any of Grantor’s properties to remain undismissed for more
than thirty (30) days; (p) the making of any assignment for the benefit of
creditors of Grantor; or (q) the occurrence of a default or an event of default
under the Loan Agreement.

Section 3.2. Remedies. If a Default shall occur and be continuing, Beneficiary
may, at its option, do anyone or more of the following to the extent permitted
by applicable Law:

(a) Payment or Performance by Beneficiary. If Grantor has failed to keep or
perform any covenant whatsoever contained in this Deed of Trust or any other
security instrument, Beneficiary may, but shall not be obligated to any Person
to do so, perform or attempt to perform such covenant, and any payment made or
expense incurred in the performance or attempted performance of any such
covenant shall be a part of the Obligation, and Grantor promises, upon demand,
to pay to Beneficiary, at the place where the Note is payable, or at such other
place as Beneficiary may direct by written notice, all sums so advanced or paid
by Beneficiary, with interest at the Highest Lawful Rate, from the date when
paid or incurred by Beneficiary until paid by Grantor. No such payment by
Beneficiary shall constitute a waiver of any Default. In addition to the Liens
hereof, Beneficiary shall be subrogated to all Rights and Liens securing the
payment of any debt, claim, tax or assessment for the payment of which
Beneficiary may make an advance, or which Beneficiary may pay.

(b) Acceleration. Beneficiary may, at its option, declare the aggregate unpaid
principal amount of and interest on the Note and all other parts of the
Obligation to be, and the same shall thereupon become, immediately due and
payable without presentment, demand, protest, notice of acceleration, notice of
intent to accelerate, notice of protest or notice of dishonor, or any other
notice of any kind, all of which are expressly waived by Grantor.

(c) Foreclosure. Beneficiary may request Trustee to proceed with foreclosure,
and in such event Trustee is hereby authorized and empowered, and it shall be
his duty, upon such request of Beneficiary, and to the extent permitted by
applicable law, to sell all or any part of the Mortgaged Property at one or more
sales, as an entirety or in parcels, at such place or places and otherwise in
such manner and upon such notice as may be required by applicable law, or in the
absence of any such requirement, as Trustee and/or Beneficiary may deem
appropriate, and to make conveyance to the purchaser or purchasers thereof. Any
sale of any part of the Mortgaged Property is situated shall be made to the
highest bidder or bidders for cash, at the Courthouse door of, or at such other
place as may be required or permitted by applicable law, in the County (or
judicial district) in the state wherein the Land included within the Mortgaged
Property to be sold is situated; provided that if the Land is situated in more
than one County (or judicial district) of any state, such sale of the Mortgaged
Property, or any part thereof, may be made in any County (or judicial district)
in the state wherein any part of the Land included within the Mortgaged Property
to be sold is situated. Any such sale shall be made at public outcry, on the day
of any month, during the hours of such day and after written notices thereof
have been publicly posted in such places and for such time periods and after all
Persons entitled to notice thereof have been sent such notice, all as required
by applicable law in effect at the time of such sale; and nothing herein shall
be deemed to require Beneficiary or Trustee to do, and Beneficiary and Trustee
shall not be required to do, any act other than as required by applicable law in
effect at the time of such sale. Any such sale may be as a whole or in such
parcels as Trustee may select. After such sale, Trustee shall make to the
purchaser or purchasers thereunder good and sufficient deeds and assignments, in
the name of Grantor, conveying the Mortgaged Property, or part thereof, so sold
to the purchaser or purchasers with general warranty of title (subject to the
Liens, if any, in favor of Senior Lender as set forth in the Subordination
Agreement) by Grantor. Sale of a part of the Mortgaged Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Obligation is paid and performed in full. It shall not be necessary to have
present or to exhibit at any. such sale any of the Collateral. In addition to
the Rights and powers of sale granted under the preceding provisions of this
Subsection 3.2(c), if default is made in the payment of any installment of the
Obligation, Beneficiary, at its option, at once or at any time thereafter while
any matured installment remains unpaid, without declaring the entire Obligation
to be due and payable may orally or in writing direct the Trustee to enforce
this trust and to sell the Mortgaged Property subject to such unmatured
Obligation and the Liens securing its payment in the same manner, on the same
terms, at the same place and time, and after having given notice in the same
manner, all as provided in the preceding provisions of this Subsection 3.2(c).
After such sale, Trustee shall make due conveyance to the purchaser or
purchasers. Sales made without maturing the Obligation may be made hereunder
whenever there is a default in the payment of any installment of the Obligation
without exhausting the power of sale granted hereby, and without affecting in
any way the power of sale granted under this Subsection 3.2(c) on the unmatured
balance of the Obligation (except as to any proceeds of any sale which
Beneficiary may apply as a prepayment on the Obligation) or the Liens securing
payment of the Obligation. It is intended by each of the foregoing provisions of
this Subsection 3.2(c) that Trustee may, after any request or direction by
Beneficiary, sell, not only the Subject Interests included within, but also, all
other items constituting a part of the Mortgaged Property, or any part thereof,
along with the Land, or any part thereof, included within the Mortgaged Property
all as a unit and as a part of a single sale, or may sell any part of the
Mortgaged Property separately from the remainder of the Mortgaged Property. It
is agreed that, in any deed or deeds given by Trustee, any and all statements of
fact or other recitals therein made as to the identity of Beneficiary, or as to
the occurrence or existence of any Default, or as to the acceleration of the
maturity of the Obligation, or as to the request to sell, notice of sale, time,
place, terms and manner of sale, and the receipt, distribution and application
of the money realized therefrom, or as to the due and proper appointment of a
substitute trustee, and, without being limited by the foregoing, as to any other
act or thing having been duly done by Beneficiary or by Trustee, shall be taken
by all courts of law and equity as prima facie evidence that the said statements
or recitals state facts and are without further question to be so accepted, and
Grantor does hereby ratify and confirm any and all acts that Trustee may
lawfully do in the premises by virtue hereof. In the event of the resignation
(such resignation being hereby authorized for any reason) or death of Trustee,
or his removal from his County of residence stated on the first page hereof, or
his failure, refusal or inability, for any reason, to make any such sale or to
perform any of the trusts herein declared, or, at the option of Beneficiary,
without cause, the Beneficiary may appoint, in writing, a substitute trustee,
who shall thereupon succeed to all the estates, titles, rights, powers and
trusts herein granted to and vested in Trustee. Such appointment may be made on
behalf of Beneficiary by any person who is then the president, or any vice
president, or the cashier or secretary, or branch manager, or a senior
representative, or any other authorized officer or agent of Beneficiary. In the
event of the resignation (such resignation being hereby authorized for any
reason) or death of any such substitute trustee, or his failure, refusal or
inability to make such sale or perform such trusts, or, at the option of
Beneficiary, without cause, successive substitute trustees may thereafter, from
time to time, be appointed by Beneficiary in the same manner. Wherever herein
the word “Trustee” is used, the same shall mean the Person who is the duly
appointed trustee or substitute trustee hereunder at the time in question.

(d) Suit. Beneficiary may, or Trustee may upon written request of Beneficiary,
proceed by suit or suits, at law or in equity, to enforce the payment and
performance of the Obligation in accordance with the terms hereof, of the Note
or the other security instruments, or other documents and/or writings securing
and/or evidencing it, to foreclose the Liens and this Deed of Trust as against
all or any part of the Mortgaged Property and to have all or any part of the
Mortgaged Property sold under the judgment or decree of a Court of competent
jurisdiction.

(e) Appointment of Receiver. Beneficiary, as a matter of right and without
regard to the sufficiency of the security, and without any showing of
insolvency, fraud or mismanagement on the part of Beneficiary, and without the
necessity of filing any judicial or other proceeding other than the proceeding
for appointment of a receiver, shall be entitled to the appointment of a
receiver or receivers of the Mortgaged Property, or any part thereof, and of the
income, rents, issues and profits thereof

(f) Possession of Mortgaged Property. Beneficiary may enter upon the Land
included within the Mortgaged Property, take possession of the Mortgaged
Property, and remove the Personal Property included within the Mortgaged
Property, or any part thereof, with or without any responsibility or liability
on the part of Beneficiary, take possession of any property located on or in the
Mortgaged Property which is not a part of the Mortgaged Property and hold or
store such property at Grantor’s expense.

(g) Assemble Collateral. Beneficiary may require Grantor to assemble the
Collateral included within the Mortgaged Property, or any part thereof, and make
it available to Beneficiary at a place to be designated by Beneficiary which is
reasonably convenient to Grantor and Beneficiary.

(h) Disposition of Collateral. After notification, if any, as hereafter provided
in this Subsection 3.2(h), Beneficiary may sell, lease or otherwise dispose of,
at the office of Beneficiary, or on the Land, or elsewhere, as chosen by
Beneficiary, all or any part of the Collateral included within the Mortgaged
Property, in its then condition, or following any commercially reasonable
preparation or processing, and each Sale [as used in this Subsection 3.2(h), the
term “Sale” means any such sale, lease, or other disposition made pursuant to
this Subsection 3.2(h)] may be a unit or in parcels, by public or in private
proceedings, and by way of one or more contracts, and, at any Sale, it shall not
be necessary to exhibit the Collateral, or part hereof, being sold, leased or
otherwise disposed of. The Sale of any part of the Collateral shall not exhaust
Beneficiary’s power of Sale, but Sales maybe made from time to time until the
Obligation is paid and performed in full. Reasonable notification of the time
and place of any public Sale pursuant to this Subsection 3.2(h), or reasonable
notification of the time after which any private Sale is to be made pursuant to
this Subsection 3.2(h), shall be sent to Grantor and to any other person
entitled under the applicable Code to notice. It is agreed that notice sent or
given not less than twenty-one calendar days prior to the taking of the action
to which the notice relates, is reasonable notification and notice for such
purposes of this Subsection 3.2(h).

Section 3.3. Purchase of Mortgaged Property by Beneficiary. If Beneficiary is
the purchaser of the Mortgaged Property, or any part thereof (and it is
specifically agreed that Beneficiary may be the purchaser of the Mortgaged
Property, or any part thereof, if permitted by applicable Law), at any sale
thereof, whether such sale be under the power of sale hereinabove vested in
Trustee, or upon any other foreclosure of the Liens hereof, or otherwise,
Beneficiary shall, upon any such purchase, acquire good title to the Mortgaged
Property so purchased, free of the Liens of these presents.

Section 3.4. Operation of Properties by Beneficiary. Should any part of the
Mortgaged Property come into the possession of Beneficiary, whether before or
after Default, Beneficiary may use or operate the Mortgaged Property for the
purpose of preserving it or its value, pursuant to the order of a Court of
appropriate jurisdiction, or in accordance with any other Rights held by
Beneficiary in respect to the Mortgaged Property. Grantor covenants promptly to
reimburse and pay to Beneficiary, at the place where the Note is payable, or at
such other place as may be designated by Beneficiary in writing, the amount of
all reasonable expenses (including the cost of any insurance, taxes, attorneys
fees of the Beneficiary and other charges) incurred by Beneficiary in connection
with its custody, preservation, use or operation of the Mortgaged Property,
together with interest thereon from the date incurred by Beneficiary at the
Highest Lawful Rate, and all such expenses, cost, taxes, interest and other
charges shall be a part of the Obligation. It is agreed, however, that the risk
of loss or damage to the Mortgaged Property is on Grantor, and Beneficiary shall
have no liability whatever for decline or diminution in value of the Mortgaged
Property except to the extent directly resulting from Beneficiary’s gross
negligence or willful misconduct, nor for failure to obtain or maintain
insurance, nor for failure to determine whether any insurance ever in force is
adequate as to the amount or as to the risks insured.

Section 3.5. Possession of Property After Foreclosure. In case the Liens hereof
shall be foreclosed by Trustee’s sale, or by other judicial or non-judicial
action, the purchaser at any such sale shall receive, as an incident to his
ownership, immediate possession of the Mortgaged Property, or any part thereof
so conveyed, and, subsequent to foreclosure, Grantor and Grantor’s successors
shall be considered as tenants at sufferance of the purchaser at foreclosure
sale, and anyone occupying the property after demand made for possession thereof
shall be guilty of forcible detainer and shall be subject to eviction and
removal, forcible, or otherwise, with or without process of law, and all damages
by reason thereof are hereby expressly waived.

Section 3.6. Application of Proceeds. The proceeds from any sale, lease or other
disposition made pursuant to this Article Three, any proceeds of Hydrocarbons
collected by Beneficiary pursuant to Article Four, and sums received pursuant to
Section 5.5 shall be applied by Trustee, or by Beneficiary, as the case may be,
to the payment or prepayment of the Obligation, whether or not matured, as may
be determined by the Beneficiary in its sole discretion until the Obligation is
paid in full.

Section 3.7. Abandonment of Sale. In the event a foreclosure hereunder should be
commenced by Trustee in accordance with Subsection 3.2(c), Beneficiary may at
any time before the sale direct Trustee to abandon the sale, and may then
institute suit for collection of the Obligation, and/or for the foreclosure of
the Liens hereof. If Beneficiary should institute a suit for the collection of
the Obligation, and/or for a foreclosure of the Liens hereof, it may at any time
before the entry of a final judgment in said suit dismiss the same, and sell
and/or require Trustee to sell (and the Trustee is hereby expressly authorized
to sell) the Mortgaged Property, or any part thereof, in accordance with the
provisions of this Deed of Trust.

Section 3.8. Waiver of Appraisement and Redemption. To the full extent Grantor
may lawfully do so, Grantor agrees that Grantor will not at any time insist
upon, plead, claim or take the benefit or advantage of any appraisement,
valuation, stay, extension or redemption Laws, now or hereafter in force, in
order to prevent or hinder the enforcement of this Deed of Trust or the absolute
sale of the Mortgaged Property, or any part thereof, or the possession thereof
by any purchaser at any such sale, but Grantor, insofar as Grantor now or
hereafter may lawfully do so, hereby waives the benefit of all such Laws;
provided, however, that the appraisement of any of the Mortgaged Property is
hereby expressly waived or not waived at the option of Trustee and/or
Beneficiary, such option to be exercised prior to or at the time judgment is
rendered in any foreclosure of this Deed of Trust. Grantor expressly waives, to
the extent Grantor may lawfully do so, all rights to have the Mortgaged Property
marshaled upon any foreclosure of this Deed of Trust. In the event Grantor
cannot waive his right to redemption under applicable state law, Grantor agrees
to limit said redemption period to the shortest legal time.

ARTICLE FOUR
ASSIGNMENT OF PRODUCTION

Section 4.1. Additional Security. Subject to the terms of the Subordination
Agreement (defined below), to additionally secure the Obligation, Grantor has,
effective as of 7:00 A.M., local time, on August 1, 2007, at the site of each of
the Subject Interests, ASSIGNED, TRANSFERRED and CONVEYED, and does hereby
ASSIGN, TRANSFER and CONVEY, unto Beneficiary all of the following:

(a) All Hydrocarbons, and the proceeds therefrom and products obtained or
process therefrom (such proceeds and products being herein called “Proceeds”),
produced and to be produced from the Mortgaged property, and Grantor hereby
authorizes and empowers Beneficiary to demand, collect and receive such
Hydrocarbons and Proceeds, to endorse and cash any checks and drafts payable to
Grantor or Beneficiary for the account of Grantor received from or in connection
with such Hydrocarbons and Proceeds and to execute any release, receipt,
division order, transfer order and relinquishment or other instrument that may
be required or necessary to collect and receive such hydrocarbons and Proceeds.
Grantor hereby authorizes and directs all pipeline companies, gathering
companies, and others purchasing such Hydrocarbons or having in their possession
any such Hydrocarbons or Proceeds, to pay and deliver to Beneficiary all such
Hydrocarbons and Proceeds. Grantor agrees that all division orders, transfer
orders, receipts and other instruments which Beneficiary may from time to time
execute and deliver for the purpose of collecting or receipting for Hydrocarbons
or Proceeds may be relied upon in all respects and that the same shall be
binding upon Grantor and Grantor’s successors. Grantor agrees to execute and
deliver all necessary, convenient and appropriate instruments, including
transfer and division orders, which may be required by Beneficiary in connection
with the receipt by Beneficiary of such Hydrocarbons or Proceeds and to
indemnify and keep and hold Beneficiary free and harmless from all parties
whomsoever having or claiming an adverse interest in such Hydrocarbons and
Proceeds and in this respect agrees to pay all expenses, costs, charges and
attorney’s fees that may be incurred by Beneficiary as to any such matters.

(b) All Proceeds hereafter payable to or to become payable to Grantor or to
which Grantor is entitled under all gas sales or exchange contracts, all oil,
distillate, or condensate sales or exchange contracts, all gas transportation
contracts, and all gas processing contracts now or hereafter are to become a
part of the Mortgaged Property.

(c) All amounts, sums, revenues and income which become payable to Grantor from
any of the Mortgaged Property (including any after-acquired properties) or under
any contract, present or future, relating to, any gas pipeline system and
processing plant or unit now or hereafter constituting a part of the Mortgaged
Property.

(d) All lease bonus, delay rentals, royalties and shut-in gas royalties which
become payable to Grantor from any of the Mortgaged Property.

Section 4.2. Transfer Orders. Grantor agrees to execute such transfer orders,
payment orders, division orders and other instruments as may be needed by
Beneficiary or requested by it incident to its having all assigned payments made
direct to it at its office in Midland, Texas. Grantor hereby authorizes and
directs all such pipeline companies, purchasers, transporters and other parties
owing moneys to Grantor under contracts herein assigned, to pay such amounts
direct to Beneficiary as follows:

BASELINE CAPITAL, INC. 5
08 West Wall, Suite 775
Midland, Texas 79701

and such authorization shall continue until this Deed of Trust is released.
Beneficiary is authorized to collect, receive for all such amounts, and no party
making payment shall have any responsibility to see to the application of any
funds paid to the Beneficiary but shall be fully protected in making such
payment to Beneficiary under the assignments herein contained. Should
Beneficiary bring suit against any third party for collection of any amounts or
sums included within this assignment (and Beneficiary shall have the Right to
bring any such suit), it may sue either in its own name or in the name of
Grantor.

Section 4.3. Payments of Proceeds. In the event that, for its convenience,
Beneficiary should elect with respect to particular properties or contracts not
to exercise immediately its Right to receive Hydrocarbons or Proceeds, then the
purchasers or other persons obligated to make such payment shall continue to
make payment to Grantor until such time as written demand has been made upon
them by Beneficiary or Trustee that payment be made direct to Beneficiary. Such
failure to notify shall not in any way waive the Right of Beneficiary to receive
any payments not theretofore paid out to Grantor before the giving of written
notice. In this regard, in the event payments are made direct to Beneficiary,
and then, at the request of Beneficiary payments are, for a period or periods of
time, paid to Grantor, Beneficiary shall nevertheless have the Right, effective
upon written notice, to require that future payments be again made to
Beneficiary.

Section 4.4. Proceeds Held in Trust by Grantor. If under any existing gas sales
or exchange agreements or products sales or exchange contracts, other than
division orders or transfer orders, or under any gas transportation contract,
any Proceeds are required to be paid by the purchaser or transporter direct to
Grantor so that under such existing agreements payment cannot be made to
Beneficiary in the absence of foreclosure, then Grantor’s interest in all
proceeds under such sales agreement and in all other Proceeds which for any
reason may be paid to Grantor shall, when received by Grantor, constitute trust
funds in his hands and shall be immediately paid over to Beneficiary, if
Beneficiary has requested that such payments be delivered to it under this
assignment.

ARTICLE FIVE
MISCELLANEOUS

Section 5.1. Release. If the Obligation is paid and performed in full in
accordance with the terms of this Deed of Trust and the Note and other security
instruments and documents and writing evidencing or securing all or any part of
the Obligation, and if Grantor shall well and truly perform all of Grantor’s
covenants contained herein, then this conveyance shall be released at Grantor’s
request and expense; otherwise, it shall remain in full force and effect,
provided that no release hereof shall impair Grantor’s warranties and
indemnities contained herein.

Section 5.2. Rights Cumulative. All Rights and Liens herein expressly conferred
are cumulative of all other Rights and Liens herein, or by law or in equity
provided, or provided in any other security instrument, and shall not be deemed
to deprive Beneficiary or Trustee of any such other legal or equitable Rights
and Liens by judicial proceedings, or otherwise, appropriate to enforce the
conditions, covenants and terms of this Deed of Trust and other security
instruments, and the employment or enforcement of any Rights hereunder, or
otherwise, shall not prevent the concurrent or subsequent employment or
enforcement of any other Rights.

Section 5.3. Waivers. Any and all covenants in this Deed of Trust may from time
to time, by instrument in writing signed by Beneficiary and delivered to
Grantor, be waived to such extent and in such manner as Beneficiary may desire,
but no such waiver shall ever affect or impair Beneficiary’s Rights and Liens
hereunder, except to the extent specifically stated in such written instruments.

Section 5.4. Sale of Mortgaged Property. In the event Grantor or any of
Grantor’s successors conveys any interest in the Mortgaged Property, or in any
part thereof, to any other party, Beneficiary may, without notice to Grantor or
Grantor’s successors, deal with any owner of any part of the Mortgaged Property
with reference to this Deed of Trust and the Obligation, either by way of
forbearance on the part of Beneficiary, or extension of time of payment of the
Obligation, or release of all or any part of the Mortgaged Property, or any
other property securing payment and performance of the Obligation, without in
any way modifying or affecting Beneficiary’s Rights and Liens hereunder or the
liability of Grantor or any other party liable for payment and performance of
the Obligation, in whole or in part, provided, that no action taken or omitted
to be taken by Beneficiary under this Section 5.4 shall be deemed a waiver of
any Default occurring by reason of any such conveyance.

Section 5.5. Condemnation Sale. Beneficiary shall be entitled to receive any and
all sums which may be awarded or become payable to Grantor for the condemnation
of the Mortgaged Property, or any part thereof, for public or quasi-public use,
or by virtue of private sale in lieu thereof, any sums which may be awarded or
become payable to Grantor for damages caused by public works or construction on
or near the Mortgaged Property. All such sums are hereby assigned to
Beneficiary, and Grantor shall, upon request of Beneficiary, make, execute,
acknowledge and deliver any and all additional assignments and documents as may
be necessary from time to time to enable Beneficiary to collect and receipt for
any such sums. Beneficiary shall not be, under any circumstances, liable or
responsible for failure to collect, or exercise diligence in the collection of,
any of such sums.

Section 5.6. Renewals of Indebtedness. It is understood and agreed that the
proceeds of the Note or of any further loans or advances, to the extent the same
are utilized to renew or extend any indebtedness or take up any outstanding
Liens against the Mortgaged Property, or any portion thereof, have been advanced
by Beneficiary at Grantor’s request and upon Grantor’s representation that such
amounts are due and payable, Beneficiary shall be subrogated to any and all
Rights and Liens owned or claimed by any owner or holder of such outstanding
Rights and

Section 5.7. Waiver of Marshaling. Grantor hereby waives all rights of
marshaling in event of any foreclosure of the Liens hereby created.

Section 5.8. Number and Gender of Words, Etc. Whenever herein the singular
number is used, the same shall include the plural where appropriate, and vice
versa, and words such as “herein,” “hereinafter” and other words of similar
import shall refer to this Deed of Trust and not to any particular section or
portion hereof, and words of any gender shall include each others gender where
appropriate.

Section 5.9. Headings. The captions, headings and arrangements used in this Deed
of Trust are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.

Section 5.10. Notices. Whenever this Deed of Trust requires or permits any
consent, approval, notice, request or demand from one party to another, the
consent, approval, notice, request or demand must be in writing to be effective
and shall be deemed to have been given on the day personally delivered or, if
mailed, on the day it is enclosed in an envelope, properly stamped, sealed and
deposited in a post office or official depository maintained by the United
States Postal Service, certified mail, return receipt requested, addressed to
the party to be notified at the address stated below (or at such other address
as may have been designated by written notice):

      If to Grantor:  
PERMIAN LEGEND PETROLEUM LP
3327 W. Wadley Ave., Suite 3, #267
Midland, Texas 79707
If to Beneficiary:  
BASELINE CAPITAL, INC.

508 West Wall, Suite 775
Midland, Texas 79701

Section 5.11. Governing Law. Without regard to principles of conflicts of law,
this Deed of Trust shall be construed and enforced in accordance with and
governed by the Laws of the State of Texas applicable to contracts made and to
performed entirely within the State of Texas and the Laws of the United States
of America, except that to the extent that the Law of another state in which a
portion of the Mortgaged Property is located (or which is otherwise applicable
to a portion of the Mortgaged Property) necessarily or, in the sole discretion
of Beneficiary, appropriately governs with respect to procedural and substantive
matters relating to the creation, perfection and enforcement of the liens,
security interests and other rights and remedies granted herein, the Law of such
other state shall apply as to that portion of the Mortgaged Property located in
(or otherwise subject to the Laws of) such state.

Section 5.12. Invalid Provisions. If any provision of this Deed of Trust is
invalid or unenforceable in any jurisdiction applicable to this Deed of Trust,
then, to the extend permitted by law, (a) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of Beneficiary in order to carry out the intentions of the
parties hereto as nearly may be possible; and (b) the invalidity or
unenforceability of such provision in any jurisdiction shall not affect the
validity or enforceability thereof in any other jurisdiction. If the Rights and
Liens created by this Deed of Trust shall be invalid or unenforceable as to any
part of the Obligation, the unsecured portion of the Obligation shall be
completely paid prior to the payment of the remaining and secured portion of the
Obligation, and all payments made on the Obligation shall be considered to have
been paid on and applied first to the complete payment of the unsecured portion
of the Obligation.

Section 5.13. Definitions. As used herein, the following terms shall have the
meanings indicated:

“Grantor’s Successors” means each and all of the immediate and remote
successors, assigns, heirs, executors, administrators and legal representatives
of Grantor.

“Highest Lawful Rate” means the maximum rate of interest which Beneficiary is
allowed from time to time to contract for, charge, take, reserve or receive
under applicable Laws after taking into account, to the extent required by
applicable Laws, any and all relevant payments or charges under either Note and,
for purposes of such determination, the “Highest Lawful Rate” shall mean the
greater of (a) the maximum rate of interest from time to time permitted under
the Laws of the United States of America (including without limitation the rate
of interest permitted to be charged under 12 US.C. Sec. 85), and (b) the maximum
rate of interest permitted to be charged under the Laws of the State of Texas.

“Holder” means any present or future holder of the Obligation or any part
thereof.

“Laws” means all applicable constitutions, treaties, statutes, laws, ordinances,
regulations, orders, writs, injunctions or decrees of all Tribunals.

“Lien” means any lien, mechanic’s lien, materialman’s lien, pledge, conditional
sale agreement, title retention agreement, financing lien, production payment,
security interest, mortgage, deed of trust or other encumbrance, whether arising
by agreement or under Law.

“Person” means any individual, firm, corporation, association, partnership,
joint venture, company, trust, Tribunal or other entity.

“Rights” means rights, remedies, powers and privileges.

“Section” means a Section of this Deed of Trust, unless specifically indicated
otherwise.

“Senior Lender” means American State Bank, Midland, Texas. “Subordination
Agreement” has the meaning set forth in Section 5.17.

“Subordination Agreement” has the meaning set forth in Section 5.17.

“Taxes” means all taxes, assessments, fees, levies, imposts, duties, deductions,
withholding or other similar charges from time to time or at any time imposed by
any Law or any Tribunal.

“Tribunal” means any court or any governmental department, commission, board,
bureau, agency or instrumentality of the United States or of any state,
commonwealth, nation, territory, possession, county, parish or municipality,
whether now or hereafter constituted and/or existing.

“Trustee” means the Person who is at the time the duly appointed trustee or
successor or substitute trustee under this Deed of Trust at the time in
question.

Section 5.14. Form of Deed of Trust. This instrument may be construed and
enforced from time to time whether within the State of Texas, and outside the
State Texas, as a mortgage, deed of trust, chattel mortgage, conveyance,
assignment, security agreement, pledge, financing statement, hypothecation or
contract, or anyone or more of them as may be appropriate under applicable Laws,
in order fully to effectuate the Lien hereof and the purposes and agreements
herein set forth. To the extent, if any, required to cause this instrument to be
so effective as a mortgage as well as a deed of trust, Grantor hereby mortgages
the Mortgaged Property to Beneficiary as security for the Obligation. Insofar as
this instrument is a security agreement and financing statement, Grantor is the
debtor and Beneficiary is the secured party. The addresses shown in Section 5.10
are the addresses of the debtor and secured party and information concerning the
security interest granted hereby may be obtained from the secured party at such
address. Without any manner limiting the generality of any of the foregoing
provisions hereof: (a) some portions of the goods described or to which
reference is made herein are or are to become fixtures on the Land described or
to which reference is made herein; (b) as-extracted collateral (including oil,
gas and minerals) included in the Mortgaged Property and the accounts resulting
from the sale thereof will be financed at the wellhead(s) or minehead(s) or the
well(s) or mine(s) located on the Land described or to which reference is made
herein; and (c) this instrument is to be filed of record in the real estate
records in the counties in which any portion of the Mortgaged Property is
situated as a financing statement but the failure to do so will not otherwise
affect the validity or enforceability of this instrument.

Section 5.15. Binding Effect. This Deed of Trust is binding upon Grantor and
Grantor’s successors and shall inure to the benefit of Beneficiary and their
respective successors and assigns, and the provisions hereof shall likewise be
covenants running with the Land. The duties, covenants, conditions, obligations
and warranties of Grantor in this Deed of Trust shall be joint and several
obligations of Grantor and Grantor’s successors. Each and every party who signs
this Deed of Trust, other than Beneficiary, and each and every subsequent owner
of the Mortgaged Property, or any part thereof, jointly and severally covenants
and agrees that he or it will perform, or cause to be performed, each and every
condition, term, provision and covenant of this Deed of Trust.

Section 5.16. Arbitration. Grantor and Beneficiary agree that upon the written
demand of either party, whether made before or after the institution of any
legal proceedings, but prior to the rendering of any judgment in that
proceeding, all disputes, claims and controversies between them, whether
individual, joint, or class in nature, arising from this Deed of Trust or any
other documents or otherwise, including without limitation contract disputes and
tort claims, shall be resolved by binding arbitration pursuant to the Commercial
Rules of the American Arbitration Association (“AAA”). Any arbitration
proceeding held pursuant to this arbitration provision shall be conducted in
Midland, Midland County, Texas. No act to take or dispose of any Collateral
shall constitute a waiver of this arbitration agreement or be prohibited by this
arbitration agreement. This arbitration provision shall not limit the right of
either party during any dispute, claim or controversy to seek, use, and employ
ancillary, or preliminary rights and/or remedies, judicial or otherwise, for the
purposes of realizing upon, preserving, protecting, foreclosing upon or
proceeding under forcible entry and detainer for possession of, any real or
personal property, and any such action shall not be deemed an election of
remedies. Such remedies include, without limitation, obtaining injunctive relief
or a temporary restraining order, invoking a power of sale under any deed of
trust or mortgage, obtaining a writ of attachment or imposition of a
receivership, or exercising any rights relating to personal property, including
exercising the right of set-off, or taking or disposing of such property with or
without judicial process pursuant to the Uniform Commercial Code. Any disputes,
claims or controversies concerning the lawfulness of reasonableness of an act,
or exercise of any right or remedy concerning any Collateral, including any
claim to rescind, reform, or otherwise modify any agreement relating to the
Collateral, shall also be arbitrated; provided, however that no arbitrator shall
have the right or the power to enjoin or restrain any act of either party.
Judgment upon any award rendered by any arbitrator may be entered in any court
having jurisdiction. The statute of limitations, estoppel, waiver, laches and
similar doctrines which would otherwise be applicable in an action brought by a
party shall be applicable in any arbitration proceeding, and the commencement of
an arbitration proceeding shall be deemed the commencement of any action for
these purposes. The Federal Arbitration Act (Title 9 of the United States Code)
shall apply to the construction, interpretation, and enforcement of this
arbitration provision.

Section 5.17. Subordination. This Deed of Trust is executed subject to the terms
of that certain Subordination Agreement dated of even date herewith among Senior
Lender, Borrower and Beneficiary (the “Subordination Agreement”). This Deed of
Trust and the Liens granted herein are also subject and subordinate to that
certain after-payout interest in favor of Beneficiary pursuant to an Assignment
of Oil and Gas Leases and Bill of Sale dated of even date herewith described in
the Loan Agreement and in that certain Memorandum of Assignment of even date
herewith and executed by Grantor.

NOTICE

THIS DEED OF TRUST, THE NOTE DESCRIBED ABOVE AND THE ACCOMPANYING UCC-1
FINANCING STATEMENT AND LOAN AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS
EXECUTED AT OR NEAR THE TIME OF EXECUTION OF THIS DEED OF TRUST CONSTITUTE A
“LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS & COMMERCE
CODE, AND REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

1

DATED and EFFECTIVE as of the date set out above although EXECUTED on the date
of the acknowledgments annexed hereto.

GRANTOR:

PERMIAN LEGEND PETROLEUM LP,

By: Permian Legend ,LLC, its general partner

      By: /s/  
Ronnie L. Steinocher
   
 
   
Ronnie L. Steinocher, Manager



    By: /s/ Lisa Hamilton



    Lisa P. Hamilton, Manager

BENEFICIARY:

BASELINE CAPITAL, INC., a Texas corporation

By: /s/ Karl J. Reiter
Karl J. Reiter, President


     
STATE OF TEXAS
COUNTY OF MIDLAND
  §
§
§

This instrument was acknowledged before me on this 25th day of July, 2007, by
Ronnie L. Steinocher and Lisa P. Hamilton, Managers of Permian Legend LLC, a
Texas limited liability company, acting as general partner of Permian Legend
Petroleum LP, a Texas limited partnership, on behalf of said limited liability
company and limited partnership.

NOTARY PUBLIC — STATE OF TEXAS

Seal

     
STATE OF TEXAS
COUNTY OF MIDLAND
  §
§
§

This instrument was acknowledged before me on this 25th day of July, 2007, by
KARL J. REITER, President of BASELINE CAPITAL, INC., a Texas corporation, on
behalf of said corporation.

NOTARY PUBLIC — STATE OF TEXAS

Seal

2